Citation Nr: 1748106	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-22 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2017, the Veteran testified before the undersigned Veteran's Law Judge at a Board videoconference hearing; a transcript has been associated with the claim's file. 

The Board notes a May 2015 deferred rating decision by the RO indicates the issue of entitlement to service connection for tinnitus is being developed.  As such, no referral to the RO is necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

In this instance, the Board finds that the assistance provided to the Veteran has been deficient.  He has yet to be afforded a VA examination with respect to this claim.  Finally, he testified at the August 2017 Board videoconference hearing that he has been receiving treatment for his hearing loss at a VA medical facility, but there is no request for a copy of these treatment records in the claims file.  See August 2017 Board Hearing Transcript at 6-7.  Pursuant to McLendon v. Nicholson, an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in service incurrence; (3) an indication that the current disability may be related to the in service incurrence; and (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. 79, 81-83 (2006) (holding the threshold for determining whether the evidence indicates the current disability may be related to the in service event is a low one); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).

Here, while the Veteran did not notice any decrease in hearing until several years post-separation, he began experiencing tinnitus in service immediately after firing weapons.  See August 2017 Board Hearing Transcript at 2, 4.  Presently, he has difficulty hearing and this issue has progressively worsened in the past 15 to 16 years.  Id. at 5.  Even though his lay statement would not be competent to establish a current disability for adjudication purposes, it is competent to suggest there may be a current disability warranting a VA examination. 

Further, although the Veteran's DD Form 214 indicates that his military occupational specialty was as a clerk typist, his DD Form 214 also notes he received a sharpshooter medal for the M-14 rifle.  Additionally, he testified at the August 2017 Board videoconference hearing that he served in an artillery division, which is confirmed by his service personnel records.  See August 2017 Board Hearing Transcript at 2; Record of Assignments.  In that division, he fired large cannons without any hearing protection.  See August 2017 Board Hearing Transcript at 6; see also March 2014 Notice of Disagreement (the Veteran stated he participated in an eight week training course during which he fired large caliber weapons; standing less than three feet away from the firing chamber).  

Given that all four McLendon elements are satisfied, a VA examination is necessary.  McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records.  The efforts to obtain these records must continue until it is determined that the records are unavailable or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159.

2. Once the above-requested development has been accomplished, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral hearing loss disability with an appropriate medical professional.

After reviewing the complete record, the examiner should:

a. Determine whether his hearing is impaired. 

b. If so, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service and explain why.

c. The examiner is reminded that the absence of evidence demonstrating hearing loss in service is not always fatal to the claim.  As such, the examiner is asked to discuss his lay statements regarding in service noise exposure to artillery and other weapons without hearing protection. 

3. Once each of the above requests has been accomplished, to the extent possible, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




